DETAILED ACTION
Notice of Pre-AlA or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Status of Claim
2. 	Claims 2-22 are pending. Claims 2, 9, and 16 are in independent forms. Claims 2-22 are new. Claim 1 has been canceled. 

Information Disclosure Statement
4. 	No information disclosure statements filed on these application. 

Drawings
5. 	The drawings filed on 11/25/2020 are accepted. 

Claim Rejections - 35 USC § 101
6.	 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
7.	Claims 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
 
8.	Claim 16  is directed to, " one or more machine-readable media embodying software configured to perform operations for..."  The term "machine-readable media" may be construed as components involving signals encoded with functional descriptive material (i.e. transitory media) that do not fall within any of the categories of statutory subject matter as set forth in 35 U.S.C. 101.
The claim may be amended by changing " machine-readable media " to - "non-transitory machine-readable media"--, thus excluding that portion of the scope covering transitory signals. The scope of the disclosure given the state-of- the-art covers both transitory and non-transitory media, and this amendment would limit the claim to an eligible (non-transitory) embodiment. 

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claims 2, 6-9, 13-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lidstrom et al. US Patent Application Publication No. 2011/0208824 (hereinafter Lidstrom) in view of Lakshmanan et al. US Patent Application Publication No. 2009/0259769 (hereinafter Lakshmanan).
Regarding claim 2, Lidstrom discloses a method for modeling interactions between different nodes of an application security mesh comprising: 
“providing a service graph, wherein the service graph comprises a set of graph nodes, wherein each node represents a service or a workload” (see Lidstrom par. 0056, for each individual user terminal 98 (or subscription) a network graph is derived for each specific service (e.g., for each communication service) on the basis of the data stored as data structure 200 in the data warehouse 116. The network graph is generated by a network analysis component 118 of the data analysis sub-system 106. In brief, the network analysis component 118 generates for each user terminal and service a graph similar to the network graph 300 illustrated in FIG. 3).
“providing an underlying mesh graph comprising a set of pre-defined mesh graph paths” (see Lidstrom par. 0011, the predefined association underlying the service selection procedure comprises a criterion expressed as a distance measure in terms of the network graph or applicable to the network graph. The distance measure can be a predefined number of "hops" interconnecting specific nodes in the network graph);  
 “providing a set of connectors between the set of service graph nodes of the service graph corresponding to particular interactions between respective service graph nodes, wherein each connector defines a line following a route between the respective service graph nodes on the pre- defined mesh graph paths” (see Lidstrom par. 0062, each edge (such as the edge 306 connecting the two nodes 302 and 304) is additionally associated with metrics information quantifying an interrelation (or relationship) between the two nodes connected by the edge. The metrics information can be derived from the communication parameters as stored for a specific user terminal in data set portion 206 of the corresponding data set (see FIG. 2));
 Lidstrom does not explicitly discloses placing the set of service graph nodes on the mesh graph, wherein each service graph node is positioned on the mesh graph at a respective location where two of the pre-defined mesh graph paths intersect.
However, in analogues art, Lakshmanan discloses placing the set of service graph nodes on the mesh graph, wherein each service graph node is positioned on the mesh graph at a respective location where two of the pre-defined mesh graph paths intersect (see Lakshmanan par. Fig. 6, par. 0083, a routing table at a node in an event-driven component-oriented network data processing system according to an exemplary embodiment. The node may, for example, be one of nodes M4, M5 and M8 in FIGS. 5A and 5B. The routing table is designated by reference number 600 and includes a plurality of destination columns 602A, 602B, . . . 602N; and a plurality of neighbor rows 604A, 604B, . . . 604N. An entry at an intersection between each column and row represents the probability of going to a particular destination from the particular node at which the routing table is located via a particular next-hop neighbor node. Thus, routing table entry 610 at the intersection of column 602A and row 604A represents a probability of choosing neighbor node 1 as the next hop on the path to destination 1 from the particular node).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lakshmanan into the system of Lidstrom to include a routing table at a particular node will include entries corresponding to all destinations and next-hop neighbor nodes in the event-driven component-oriented network data processing system within which it is utilized (see Lakshmanan par. 0083).

Regarding claim 6, Lidstrom in view of Lakshmanan discloses  the method of claim 2, 
Lakshmanan further discloses wherein the application security mesh is used to address security and compliance issues for a set of distributed applications (see Lakshmanan par. 0023, Still another approach addresses the problem of optimal component composition in a distributed stream processing environment by using a hybrid approach that combines distributed composition probing with course grain global state management on top of an overlay mesh. In this approach, an aggregation node periodically updates the global state with the states of all virtual links between all pairs of nodes in the overlay mesh at large time intervals. In addition to assuming the availability of course grain global state information, this approach does not address the issue of how to dynamically perform component placement when the components are not already deployed on the network).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lakshmanan into the system of Lidstrom to include a routing table at a particular node will include entries corresponding to all destinations and next-hop neighbor nodes in the event-driven component-oriented network data processing system within which it is utilized (see Lakshmanan par. 0083).
 
Regarding claim 7, Lidstrom in view of Lakshmanan discloses  the method of claim 2, 
Lidstrom further discloses presenting an application security mesh interface including the service graph and the underlying mesh graph (see Lidstrom pars. 0056-0057, The network graph 300 of FIG. 3 consists of nodes (such as nodes 302 and 304) and of edges (such as edge 306) connecting two nodes each. The nodes of the network graph 300 are representative of the user terminals 98, whereas the edges are derived from the inter-terminal communication relationships).   

Regarding claim 8, Lidstrom in view of Lakshmanan discloses  the method of claim 2, 
Lidstrom further discloses wherein each node indicates a type of service or workload represented by the node and wherein each node further includes an indication of the health of the node (see Lidstrom par. 0009, The data structure may be realized in various forms such as in the form of an abstract data model or in the form of a plurality of data sets. The data structure may be configured to be represented or may be capable of being represented as a network graph with nodes and edges connecting two nodes each. In the network graph, the nodes correspond to user terminals and the edges may be derived from the inter-node relationships. An edge may, for example, be used to connect two nodes that represent user terminals between which a communication link had been established in the past. When a network graph is used, the predefined association between user terminals (i.e., nodes of the network graph) underlying the service selection may be defined in terms of topology-related features of the network graph).

Regarding claim 9, Lidstrom discloses a system for modeling interactions between different nodes of an application security mesh comprising one or more devices comprising hardware and software embodied in a machine-readable medium and configured to perform operations comprising: 
“providing a service graph, wherein the service graph comprises a set of graph nodes, wherein each node represents a service or a workload” (see Lidstrom par. 0056, for each individual user terminal 98 (or subscription) a network graph is derived for each specific service (e.g., for each communication service) on the basis of the data stored as data structure 200 in the data warehouse 116. The network graph is generated by a network analysis component 118 of the data analysis sub-system 106. In brief, the network analysis component 118 generates for each user terminal and service a graph similar to the network graph 300 illustrated in FIG. 3).
 “providing an underlying mesh graph comprising a set of pre-defined mesh graph paths” (see Lidstrom par. 0011, the predefined association underlying the service selection procedure comprises a criterion expressed as a distance measure in terms of the network graph or applicable to the network graph. The distance measure can be a predefined number of "hops" interconnecting specific nodes in the network graph);  
“providing a set of connectors between the set of service graph nodes of the service graph corresponding to particular interactions between respective service graph nodes, wherein each connector defines a line following a route between the respective service graph nodes on the pre- defined mesh graph paths” (see Lidstrom par. 0062, each edge (such as the edge 306 connecting the two nodes 302 and 304) is additionally associated with metrics information quantifying an interrelation (or relationship) between the two nodes connected by the edge. The metrics information can be derived from the communication parameters as stored for a specific user terminal in data set portion 206 of the corresponding data set (see FIG. 2));
 Lidstrom does not explicitly discloses placing the set of service graph nodes on the mesh graph, wherein each service graph node is positioned on the mesh graph at a respective location where two of the pre-defined mesh graph paths intersect.
However, in analogues art, Lakshmanan discloses placing the set of service graph nodes on the mesh graph, wherein each service graph node is positioned on the mesh graph at a respective location where two of the pre-defined mesh graph paths intersect (see Lakshmanan par. Fig. 6, par. 0083, a routing table at a node in an event-driven component-oriented network data processing system according to an exemplary embodiment. The node may, for example, be one of nodes M4, M5 and M8 in FIGS. 5A and 5B. The routing table is designated by reference number 600 and includes a plurality of destination columns 602A, 602B, . . . 602N; and a plurality of neighbor rows 604A, 604B, . . . 604N. An entry at an intersection between each column and row represents the probability of going to a particular destination from the particular node at which the routing table is located via a particular next-hop neighbor node. Thus, routing table entry 610 at the intersection of column 602A and row 604A represents a probability of choosing neighbor node 1 as the next hop on the path to destination 1 from the particular node).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lakshmanan into the system of Lidstrom to include a routing table at a particular node will include entries corresponding to all destinations and next-hop neighbor nodes in the event-driven component-oriented network data processing system within which it is utilized (see Lakshmanan par. 0083).

Regarding claim 13, Lidstrom in view of Lakshmanan discloses the system of claim 9, 
Lakshmanan further discloses wherein the application security mesh is used to addresses security and compliance issues for a set of distributed applications (see Lakshmanan par. 0023, Still another approach addresses the problem of optimal component composition in a distributed stream processing environment by using a hybrid approach that combines distributed composition probing with course grain global state management on top of an overlay mesh. In this approach, an aggregation node periodically updates the global state with the states of all virtual links between all pairs of nodes in the overlay mesh at large time intervals. In addition to assuming the availability of course grain global state information, this approach does not address the issue of how to dynamically perform component placement when the components are not already deployed on the network).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lakshmanan into the system of Lidstrom to include a routing table at a particular node will include entries corresponding to all destinations and next-hop neighbor nodes in the event-driven component-oriented network data processing system within which it is utilized (see Lakshmanan par. 0083).

Regarding claim 14, Lidstrom in view of Lakshmanan discloses the system of claim 9, 
Lidstrom further presenting an application security mesh interface including the service graph and the underlying mesh graph (see Lidstrom pars. 0056-0057, The network graph 300 of FIG. 3 consists of nodes (such as nodes 302 and 304) and of edges (such as edge 306) connecting two nodes each. The nodes of the network graph 300 are representative of the user terminals 98, whereas the edges are derived from the inter-terminal communication relationships).   
  
Regarding claim 15, Lidstrom in view of Lakshmanan discloses the system of claim 9, 
Lidstrom further wherein each node indicates a type of service or workload represented by the node and wherein each node further includes an indication of the health of the node (see Lidstrom par. 0009, The data structure may be realized in various forms such as in the form of an abstract data model or in the form of a plurality of data sets. The data structure may be configured to be represented or may be capable of being represented as a network graph with nodes and edges connecting two nodes each. In the network graph, the nodes correspond to user terminals and the edges may be derived from the inter-node relationships. An edge may, for example, be used to connect two nodes that represent user terminals between which a communication link had been established in the past. When a network graph is used, the predefined association between user terminals (i.e., nodes of the network graph) underlying the service selection may be defined in terms of topology-related features of the network graph).
  
Regarding claim 16, Lidstrom discloses one or more machine-readable media embodying software configured to perform operations for modeling interactions between different nodes of an application security mesh comprising: 
“providing a service graph, wherein the service graph comprises a set of graph nodes, wherein each node represents a service or a workload” (see Lidstrom par. 0056, for each individual user terminal 98 (or subscription) a network graph is derived for each specific service (e.g., for each communication service) on the basis of the data stored as data structure 200 in the data warehouse 116. The network graph is generated by a network analysis component 118 of the data analysis sub-system 106. In brief, the network analysis component 118 generates for each user terminal and service a graph similar to the network graph 300 illustrated in FIG. 3).
“providing an underlying mesh graph comprising a set of pre-defined mesh graph paths” ” (see Lidstrom par. 0011, the predefined association underlying the service selection procedure comprises a criterion expressed as a distance measure in terms of the network graph or applicable to the network graph. The distance measure can be a predefined number of "hops" interconnecting specific nodes in the network graph);  
 “providing a set of connectors between the set of service graph nodes of the service graph corresponding to particular interactions between respective service graph nodes, wherein eachFirst Named Inventor Amit JainAttorney Docket: H508 Application No. : 17/105,495 Filed: November 25, 2020Page: 9ofl0connector defines a line following a route between the respective service graph nodes on the pre- defined mesh graph paths” (see Lidstrom par. 0062, each edge (such as the edge 306 connecting the two nodes 302 and 304) is additionally associated with metrics information quantifying an interrelation (or relationship) between the two nodes connected by the edge. The metrics information can be derived from the communication parameters as stored for a specific user terminal in data set portion 206 of the corresponding data set (see FIG. 2));
Lidstrom does not explicitly discloses placing the set of service graph nodes on the mesh graph, wherein each service graph node is positioned on the mesh graph at a respective location where two of the pre-defined mesh graph paths intersect.
However, in analogues art, Lakshmanan discloses placing the set of service graph nodes on the mesh graph, wherein each service graph node is positioned on the mesh graph at a respective location where two of the pre-defined mesh graph paths intersect (see Lakshmanan par. Fig. 6, par. 0083, a routing table at a node in an event-driven component-oriented network data processing system according to an exemplary embodiment. The node may, for example, be one of nodes M4, M5 and M8 in FIGS. 5A and 5B. The routing table is designated by reference number 600 and includes a plurality of destination columns 602A, 602B, . . . 602N; and a plurality of neighbor rows 604A, 604B, . . . 604N. An entry at an intersection between each column and row represents the probability of going to a particular destination from the particular node at which the routing table is located via a particular next-hop neighbor node. Thus, routing table entry 610 at the intersection of column 602A and row 604A represents a probability of choosing neighbor node 1 as the next hop on the path to destination 1 from the particular node).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lakshmanan into the system of Lidstrom to include a routing table at a particular node will include entries corresponding to all destinations and next-hop neighbor nodes in the event-driven component-oriented network data processing system within which it is utilized (see Lakshmanan par. 0083).
 
Regarding claim 20, Lidstrom in view of Lakshmanan discloses the machine-readable media of claim 16, 
Lakshmanan further discloses wherein the application security mesh is used to addresses security and compliance issues for a set of distributed applications (see Lakshmanan par. 0023, Still another approach addresses the problem of optimal component composition in a distributed stream processing environment by using a hybrid approach that combines distributed composition probing with course grain global state management on top of an overlay mesh. In this approach, an aggregation node periodically updates the global state with the states of all virtual links between all pairs of nodes in the overlay mesh at large time intervals. In addition to assuming the availability of course grain global state information, this approach does not address the issue of how to dynamically perform component placement when the components are not already deployed on the network).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Lakshmanan into the system of Lidstrom to include a routing table at a particular node will include entries corresponding to all destinations and next-hop neighbor nodes in the event-driven component-oriented network data processing system within which it is utilized (see Lakshmanan par. 0083).
  
Regarding claim 21, Lidstrom in view of Lakshmanan discloses the machine-readable media of claim 16, 
Lidstrom further discloses presenting an application security mesh interface including the service graph and the underlying mesh graph (see Lidstrom pars. 0056-0057, The network graph 300 of FIG. 3 consists of nodes (such as nodes 302 and 304) and of edges (such as edge 306) connecting two nodes each. The nodes of the network graph 300 are representative of the user terminals 98, whereas the edges are derived from the inter-terminal communication relationships).   
 
Regarding claim 22, Lidstrom in view of Lakshmanan discloses the machine-readable media of claim 16, 
Lidstrom further discloses wherein each node indicates a type of service or workload represented by the node and wherein each node further includes an indication of the health of the node (see Lidstrom par. 0009, The data structure may be realized in various forms such as in the form of an abstract data model or in the form of a plurality of data sets. The data structure may be configured to be represented or may be capable of being represented as a network graph with nodes and edges connecting two nodes each. In the network graph, the nodes correspond to user terminals and the edges may be derived from the inter-node relationships. An edge may, for example, be used to connect two nodes that represent user terminals between which a communication link had been established in the past. When a network graph is used, the predefined association between user terminals (i.e., nodes of the network graph) underlying the service selection may be defined in terms of topology-related features of the network graph).

11. 	Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lidstrom et al. US Patent Application Publication No. 2011/0208824 (hereinafter Lidstrom) in view of Lakshmanan et al. US Patent Application Publication No. 2009/0259769 (hereinafter Lakshmanan) in further view of Horiguchi et al. US Patent Application Publication No. 2009/0088963 (hereinafter Horiguchi).
Regarding claims 3, 10, and 17,  Lidstrom in view of Lakshmanan discloses  the method of claim 2, the system of claim 9, the machine-readable media of claim 16,
Lidstrom in view of Lakshmanan does not explicitly discloses wherein the pre-defined mesh graph paths comprises roads that touch one or more nodes and highways that do not touch any node. 
However, in analogues art, Horiguchi discloses wherein the pre-defined mesh graph paths comprises roads that touch one or more nodes and highways that do not touch any node (see Horiguchi par. 0033, The mesh 38 includes a plurality of road links 40 where each road link 40 extends between two nodes 42. Each mesh 38 contains an identification 44 which is stored in the map database 22 together with tie road links 40 and other information concerning the road links 40. Such information includes the type of road link 40, i.e. an interstate road link, a two lane road link, an unpaved road, etc.).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Horiguchi into the system of Lidstrom and Lakshmanan to include a plurality of meshes wherein each mesh is assigned a predetermined geographic area. The map data in each mesh includes not only the position, length, speed limit, etc. for each road link, but also the type of road, e.g. interstate highway, two lane road, etc., for each road link (see Horiguchi par. 0005).

Allowable Subject Matter
12. 	Claims 4-5, 11-12, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hussain (2006/0085533): discloses An improved content search mechanism uses a graph that includes intelligent nodes avoids the overhead of post processing and improves the overall performance of a content processing application. An intelligent node is similar to a node in a DFA graph but includes a command. The command in the intelligent node allows additional state for the node to be generated and checked. This additional state allows the content search mechanism to traverse the same node with two different interpretations. By generating state for the node, the graph of nodes does not become exponential. It also allows a user function to be called upon reaching a node, which can perform any desired user tasks, including modifying the input data or position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433                 

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433